Citation Nr: 1715279	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  13-09 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

3.  Entitlement to an extraschedular rating, in excess of 50 percent, for bilateral pes planus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1984 to February 1986.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision (which reopened and denied service connection for bilateral hearing loss and continued the prior denial of service connection for tinnitus) of the Department of Veteran Affairs (VA) Regional Office/Agency of Original Jurisdiction (RO/AOJ) in Montgomery, Alabama and January 2015 rating decision (which denied an increased rating for bilateral pes planus and TDIU) of the RO in Nashville, Tennessee.  This case is currently under the jurisdiction of the St. Petersburg, Florida VA RO.  

The Veteran testified at a December 2013 DRO hearing regarding the matters of service connection for bilateral hearing loss and tinnitus.  A transcript of this hearing is of record.  In his April 2013 substantive appeal of his bilateral hearing loss and tinnitus claims, the Veteran had also requested a hearing before a member of the Board; however, by correspondence received in February 2014, he withdrew this request.  

An unappealed May 2006 rating decision continued the denial of service connection for bilateral hearing loss and denied service connection for tinnitus.  The question of whether new and material evidence has been received to reopen these claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the matter on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d 1366.  The Board has characterized the claims accordingly.

The Veteran and his representative have requested that this appeal be advanced on the docket due to financial hardship and have submitted evidence in support of this request.  Based on their request and supporting evidence to this effect, the Board finds that a motion to advance the Veteran's appeal on the docket is granted pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss (on de novo review), increased rating for bilateral pes planus and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim of service connection for bilateral hearing loss was previously denied in April 1993 and May 2006 rating decisions.  The Veteran did not perfect appeals as to these decisions.  The RO found new and material evidence was received within one year of the May 2006 decision and readjudicated the claim in a December 2006 statement of the case.

2.  Evidence received since the May 2006 decision suggests that the Veteran has a bilateral hearing loss disability which may be related to his service; relates to an unestablished fact necessary to substantiate this claim; and raises a reasonable possibility of substantiating such claim.

3.  The claim of service connection for tinnitus was previously denied in a May 2006 rating decision.  The Veteran did not perfect an appeal as to this decision, and no new and material evidence was received within one year.

4.  Evidence received since the May 2006 rating decision indicates that the Veteran's tinnitus may be related to his service; relates to an unestablished fact necessary to substantiate this claim; and raises a reasonable possibility of substantiating such claim.

5.  The Veteran's tinnitus is reasonably shown to be related to his exposure to noise trauma in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016). 

2.  New and material evidence has been received, and the claim of service connection for tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Service connection for bilateral hearing loss was denied in an unappealed April 1993 rating decision, based on a finding that the Veteran did not have a hearing loss disability by VA standards.  In a May 2006 rating decision, the AOJ denied service connection for tinnitus, based on a finding that it was unrelated to service, and declined to reopen the claim of service connection for bilateral hearing loss, finding that new and material evidence had not been submitted.  He disagreed with the May 2006 determination and a statement of the case (SOC) was issued in December 2006.  The December 2006 statement of the case readjudicated the claim finding recent VA treatment records showing "minimal bilateral hearing loss to VA standards" were new and material.  However, he did not perfect his appeal by filing a timely substantive appeal.  Thus, the April 1993 and May 2006 rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b). 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence added to the record since the May 2006 rating decision includes private medical statements which include opinions that the Veteran's bilateral hearing loss and tinnitus are "most likely caused by or a result of" or "caused by or a result of" his military noise exposure.  See Nexus Statements (x6) dated from June to November 2013.  Accordingly, the Board finds that the evidence added to the record since the May 2006 rating decision addresses an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss and tinnitus and, considered in conjunction with all of the evidence in the record, raises a reasonable possibility of substantiating the claim.  Taken at face value, as required for purposes of reopening, the new evidence received is both new and material, and the claims of service connection for bilateral hearing loss and tinnitus may be reopened.

The matter of service connection for tinnitus is considered on the merits (and granted) in the following decision.  De novo consideration of the claim for service connection for bilateral hearing loss is addressed in the remand portion of the decision below.

Service Connection

The claim of service connection for tinnitus having been reopened, the Board will now consider the matter of entitlement to service connection for tinnitus on the merits.  The Veteran is not prejudiced by the Board's consideration of this claim on the merits since the claim is being granted.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of the claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran claims he has tinnitus that had its onset in service.  It is not in dispute that he has tinnitus; the medical evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation (by the person experiencing it).  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Furthermore, he attributes his current tinnitus to acoustic trauma experienced during active service while serving with an artillery unit.  See January 2006 VA Form 21-4138, Statement in Support of Claim (Statement) (Veteran claims he was "recognized as a rifle sharpshooter; the nature of [his] job in the field artillery exposed [him] to long term noisy environment"), March 2006 Statement (Veteran recalls working as a unit supply clerk while serving with a field artillery unit and his duties included delivering ammunition and other supplies to the gun line without the use of hearing protection) and December 2013 DRO hearing transcript.  The Veteran's DD 214 shows that his military occupational specialty (MOS) was Unit Supply Specialist and he received a sharpshooter qualification badge for the M16 rifle.  In addition, as noted on the February 2013 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) and during his December 2013 DRO hearing, military noise exposure is conceded because the Veteran served in an artillery unit.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Accordingly, the Board finds he was exposed to hazardous noise levels in service. 

The February 2013 VA Hearing Loss and Tinnitus DBQ notes that the Veteran reported 1986 as the date of onset of bilateral tinnitus.  His hearing testimony and VA and private treatment records also note his recollection that he has experienced tinnitus since he was in the military.  The February 2013 VA Hearing Loss and Tinnitus DBQ includes the opinion that the Veteran's tinnitus is "less likely as not (less than 50/50 probability) aggravated by noise exposure in the military" because he had "a pre-existing hearing-loss at enlistment" and "there was no significant threshold shift."  Notably, this is the identical explanation provided for why the examiner found no aggravation of the Veteran's hearing loss during service.  The examination report does not include an explanation as to why tinnitus, specifically, is not the result of the Veteran's military noise trauma or reflect adequate acknowledgment of his lay account of onset in service and continuity since. Therefore, this opinion cannot be found adequate and dispositive..  

The Board finds the Veteran credible with regard to his claim of incurrence of tinnitus in service and continuity of tinnitus since service.  He has attributed the tinnitus to noise exposure in service, which is conceded, and has reported that tinnitus began during service and has persisted since discharge.  His assertion that tinnitus began during service is consistent with the circumstances of his service.  

Accordingly, resolving reasonable doubt in the Veteran's favor, as required, the Board is led to conclude that his tinnitus is due to conceded noise exposure in service.  The requirements for establishing service connection are met; service connection for tinnitus is warranted.


ORDER

The claim of service connection for bilateral hearing loss is reopened; to this extent only, the appeal is granted.

The claim seeking service connection for tinnitus is reopened, and service connection for tinnitus is granted.


REMAND

Regarding the reopened claim of service connection for bilateral hearing loss, the Board finds that a new VA examination and opinion is necessary.  The Veteran claims service connection for bilateral hearing loss is warranted because it began in service and has persisted.  As noted above, traumatic noise exposure in service is conceded because the Veteran served with an artillery unit.

On February 2013 VA examination, results of audiometric testing were deemed reliable and the diagnosis was bilateral sensorineural hearing loss.  After review of the record, the examiner noted that a comparison of the enlistment (dated September 1983; thus, prior to enlistment) and separation audio evaluations indicates that "[t]here was no aggravation of pre-existing hearing loss AU [both ears]" and opined that the "Veteran had a pre-existing hearing loss at enlistment.  At separation there was no significant threshold shift AU.  Thus, it is the opinion of this examiner that current hearing loss ... is less likely as not (less than 50/50 probability) aggravated by noise exposure in the military."  

A medical examination at the time of the Veteran's initial entrance into active service in August 1984 is not of record (although there is a September 1983 report of medical history for enlistment and an audiogram report in graph format).  As such, the Veteran is presumed to have entered service in sound condition (which is rebuttable only by clear and unmistakable evidence that the condition preexisted service and was not aggravated by service; rather than the "less likely as not" standard applied by the VA examiner).  Smith v. Shinseki, 24 Vet. App. 40 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (presumption of sound condition attaches where there was an induction examination); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)). 

In support of the Veteran's claim are numerous private clinical opinions, received prior to and after the February 2013 VA examination, which essentially indicate that his bilateral hearing loss is a due to his military noise trauma and/or a progression of his hearing loss in service.  However, these opinions do not reflect consideration of the September 1983 (pre-enlistment) audiogram and are, thus, not based on a review of the Veteran's complete clinical history.  

The Board finds that the opinions currently of record regarding the etiology of the Veteran's hearing loss are inadequate for rating purposes (the February 2013 VA examination is inadequate because the examiner did not consider the appropriate clear and unmistakable standard and the private opinions are inadequate because they did not consider the complete record) and remand is necessary to obtain a more complete opinion.  

Regarding the claim for an extraschedular rating in excess of 50 percent for bilateral pes planus, and entitlement to TDIU, review of the record shows that evidence relevant to these claims was added to the record since the July 2016 SOC, the most recent adjudication by the AOJ.  Specifically, a September 2017 letter from the Veteran's attorney notes that an August 2016 vocational opinion was being submitted and the Veteran "DOES NOT waive Regional Office consideration of this evidence.  Nor does he waive Regional Office consideration of the DBQ, OPM (Office of Personnel Management) paperwork, and the 4138 submitted on September 7, 2016."  (emphasis in original).  The Veteran requested a supplemental SOC (SSOC) showing consideration of the additional evidence submitted.  As the additional evidence is new and not duplicative of previously received evidence and has not been discussed in any SOC or SSOC, and was received by the RO prior to certification and transfer of the appeal to the Board, remand of these claims for the AOJ issue an SSOC is necessary.

The Veteran claims that his bilateral foot condition prevents him from securing and maintaining any substantially gainful occupation.  However, he did not complete significant portions of his VA Form 21-8940 which hampers adjudication of his claim.  He is requested to provide additional information regarding his employment history.  His foot condition, alone, does not currently meet the requirements for a schedular TDIU.  However, this decision has also awarded service connection for tinnitus which will impact any TDIU adjudication.  

A February 2015 flatfoot DBQ notes that "it would be difficult to have patient assigned to any job requiring ambulation or standing."  Similarly, another February 2015 flatfoot DBQ notes that "due to severity of the pes planus, patient is unable to stand or work on feet for time extending longer than 1 hour.  Sitting is difficult for reasons such as stiffness and increased pain when getting up."  In this regard, in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Court held that a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral to VA's Director of Compensation and Pension for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities presents a disability not adequately captured by the schedular ratings for the service-connected disabilities.  

Finally, regarding TDIU, the decision in the claims of service connection for bilateral hearing loss and increased rating for bilateral pes planus as well as the initial evaluation assigned by the RO for the Veteran's tinnitus may impact upon the Veteran's claim for TDIU.  Therefore, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the issue of entitlement to a TDIU cannot be reviewed until the service connection and increased rating claims are adjudicated and an initial evaluation is determined for the Veteran's tinnitus.

VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  As noted above, a February 2015 flatfoot DBQ notes that "it would be difficult to have patient assigned to any job requiring ambulation or standing."  Accordingly, for any period on appeal, for which the Veteran does not meet the schedular criteria for award of a TDIU, the claim must be referred to the Director of Compensation and Pension for extraschedular consideration.

On remand, complete updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please request that the Veteran provide the following information to VA:
a. a complete list of the names and addresses of all employers since his separation from service in 1986 until 2003, when he reported he last worked full-time; and
b. a complete list of each position he has held since his separation from service until 2003, to include his job title, the length of time he held the position, and his major job duties for each position.  For example, he indicated on the 21-8940 that he worked as a mail processor in 2003.  He is requested to identify his employer (including the employer's name and address), the length of time he held that position, and the primary duties or functions of the position; and
c. On his 21-8940 the Veteran indicated that he expected to receive disability retirement benefits.  If he is currently in receipt of such benefits, he is asked to provide further information, including any records used to obtain such benefits.

2.  Secure for the record copies of any (and all) updated clinical records of any relevant VA and/or private treatment.

3.  After completing the above development, schedule the Veteran for an audiological examination.  The claims folder must be made available to and reviewed by the examiner.  Based on a review of the entire record, the examiner should provide an opinion that responds to the following: 

(a)  Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that any hearing loss disability existed in either ear prior to the Veteran's entry onto active duty?  Please consider and discuss as necessary the September 1983 audiogram report prior to enlistment, the August 1985 Report of Medical Examination for Physical Evaluation Board and the February 2013 VA examination report.  

(b)  If the answer is yes as to either ear, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that such preexisting hearing loss was not aggravated (worsened beyond natural progression) by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current bilateral hearing loss had its onset in service or is otherwise related to his military service, to include his reports of in-service acoustic trauma?  The examiner is asked to specifically consider and address as necessary the impact of the Veteran's in-service noise exposure, take into consideration the lay statements of record concerning the onset of hearing loss, the fact that the Veteran is service-connected for tinnitus.  

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

4.  After completing the above development, arrange for an appropriate VA opinion provider to provide a medical opinion as to the functional impairment caused by the Veteran's service-connected bilateral pes planus. 

In proffering this opinion, the provider should review the record and address the functional limitations due to the Veteran's service-connected pes planus alone, as it may relate to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks.

The opinion provider is advised that the Veteran reports being unable to work due to his bilateral pes planus, has reported on his Application for Increased Compensation Based on Unemployability that he last worked in 2004 as a mail processor and has submitted a July 2004 private medical statement that he is unable to work or stand on his feet for even short periods of time due to pain (in addition to the vocational report and additional flatfoot DBQs received after the July 2016 SOC).  

A complete rationale for all opinions must be provided, to include consideration and discussion as necessary of the VA and private medical records, the Veteran's assertions of being unable to work due to stress and evidence obtained pursuant to paragraphs 1 and 2, above.

5.  After completing the above development, review the record and readjudicate the claim of service connection for bilateral hearing loss.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.

6.  Thereafter, refer the case to the VA Director of Compensation and Pension Services for an opinion as to following: 

a)  Whether an extraschedular TDIU rating is warranted for pes planus alone at any time during the appeal; and

b)  Whether the Veteran is entitled to a rating in excess of 50 percent for pes planus on an extraschedular basis; and

c)  Whether the Veteran is entitled to an extraschedular rating for the combined effects of pes planus, tinnitus and bilateral hearing loss (if granted in paragraph 4 above).

7.  The AOJ should then review the record and readjudicate the claims of entitlement to an increased rating for pes planus, including on an extraschedular basis, and TDIU.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


